 NILES CO. 411Niles Company, Inc. and Henry Thomas. Case 1ŒCAŒ33991 May 13, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On March 18, 1997, Administrative Law Judge Tho-mas R. Wilks issued the attached Decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order as modified and set forth below.2 AMENDED CONCLUSIONS OF LAW 1.  The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act. 2.  The Respondent violated Section 8(a)(1) of the Act by the following conduct: (a)  Promulgating, maintaining, and enforcing a policy which prohibited its employees from discussing salary and payroll issues with other employees. (b)  Revoking a pay raise previously promised to em-ployee Jeffrey Cuatto because he engaged in the pro-tected concerted activity of discussing salaries with other employees of the Respondent.   (c)  Reprimanding and threatening employees that vio-lation of the policy prohibiting discussion of salary and payroll issues would result in termination. 3.  The foregoing unfair labor practices affect com-merce within the meaning of the Act. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Niles Company, Inc., Boston, Massachusetts, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified and set forth below.                                                                                                                      1 We have modified the judge™s Conclusions of Law and Order to conform with the violations found.  We have added a ceaseŒandŒdesist provision regarding the promulgation of the policy which prohibited employees from discussing salary and payroll issues with other em-ployees, as such a provision was inadvertently omitted by the judge. We agree with the judge™s determination that the record does not support an award of backpay to employee Henry Thomas.  Neither Thomas™ testimony concerning his conversation with the Respondent™s Property Administrator Laura Lee, Lee™s followup letter to Thomas, nor Lee™s sworn affidavit concerning the matter establishes that the Respondent had unequivocally decided to raise Thomas™ pay in order to ensure that he would be paid at a higher hourly rate than Jeffrey Cuatto.  Absent such evidence, we find no basis for awarding Thomas backpay on the theory that he was subsequently denied that raise as a conse-quence of the Respondent™s unlawful conduct vis-a-vis Cuatto.   2 We have modified the judge™s recommended Order to reflect the time limitations for compliance as set forth in Indian Hills Care Center, 321 NLRB 144 (1996).   1.  Cease and desist from (a) Promulgating a rule prohibiting employees from discussing their salaries and payroll issues with each other.  (b) Unlawfully revoking employee pay raises, repri-manding them, or threatening them with discharge if they discuss salary and payroll issues with other employees. (c) In any like or related matter interfering with, re-straining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, remove from its files any references to the December 7, 1995 reprimand issued to Jeffrey Cuatto for violating its un-lawful rule prohibiting concerted employee discussion of salary and payroll issues; and within 3 days thereafter notify Cuatto in writing that this has been done and that such prior punishment will not be used against him in any way.3 (b) Within 14 days after service by the Region, post at its Windsor Place Condominiums complex in Boston, Massachusetts, copies of the attached notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 1, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent to ensure that the notices are not altered, defaced, or covered by any other material.   (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.   3 To the extent that the December 7, 1995 reprimand given to em-ployee Cuatto has already been expunged from the Respondent™s files, this remedial provision is rendered moot. 4 If this Order is enforced by a judgment of the United States court of appeals, the words in the notice reading ﬁPosted by Order of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 328 NLRB No. 58  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT promulgate a rule which prohibits em-
ployees from discussing salary and payroll issues with 
each other. 
WE WILL NOT unlawfully revoke employee pay raises, 
reprimand them, or threaten them with discharge if they 
discuss salaries and payroll issues with other employees. 
WE WILL NOT in any other like or related manner inter-
fere with, restrain, or coerce you in the exercise of the 

rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the December 7, 

1995 reprimand issued to Jeffrey Cuatto for violation of 
our unlawful November 1995 rule prohibiting concerted 
employee discussion of salary and payroll issues, which 
we have since rescinded, and for which unlawful en-
forcement of that rule we have made Jeffrey Cuatto 
whole for any loss of pay by him and have since apolo-
gized to him in writing; and, We Will within 3 days 
thereafter notify Cuatto in writing that this has been done 
and that such punishment will not be used against him in 

any way. 
NILES COMPANY
, INC.     Don Firenze, Esq.
, for the General Counsel. 
   James L. Sheehan, 
of Boston, Massachusetts, for the Respon-
dent. DECISION STATEMENT OF THE 
CASE THOMAS R. WILKS, Administrative Law Judge. The original 
unfair labor practice charge was filed on April 11, 1996, by 
Henry Thomas, an individual, against Niles Company, Inc. (the 
Respondent).  It was amended 
on May 10, 1996.  Thereafter, on 
May 23, 1996, the Acting Regional 
Director issued a complaint against the Respondent.  That complaint alleged as follows: 
 7. About November 1, 1995, Respondent, by memo-
randum to employees, promulgated and since then has 
maintained the following rule: 
Employee salaries and payroll issues are confidential 
and should not be discussed be
tween staff members.  If 
you have a question regarding your salary or weekly pay 
check, you should either speak to [Laura Lee, Property 
Administrator] or Jim Sh
eehan [Property Manager]Š
Discussing these issues with anyone else is inappropriate. 
8.  About December 4, 1995, the Respondent, by Laura 
Lee, promised Henry Thomas 
a $0.25 per hour raise on the 
condition that he observe the ru
le set forth in paragraph 7, above. 9.  About December 7, 1995, Respondent, by memo,  
a) revoked the pay raise to Thomas described in para-
graph 8, above; 
b) revoked a pay raise previ
ously promised to its em-
ployee Jeff Cuatto; and 
c) threatened employees that violation of the rule set 
forth in paragraph 7, above w
ould result in termination. 
10.  Respondent engaged in the conduct described 
above in paragraphs 9(a) and 9(b) because Thomas and 
Cuatto violated the rule set forth above in paragraph 7, and 
to discourage employees from engaging in these or other 
protected, concerted activities. 
11.  By the conduct described above in paragraphs 7 
through 10, Respondent has been interfering with, restrain-
ing, and coercing employees in the exercise of the rights 
guaranteed in Section 7 of the 
Act in violation of Section 
8(a)(1) of the Act. 
 The Respondent filed an answer on May 31, 1996, which 
admitted the jurisdiction and agency allegations.  The Respon-
dent also admitted paragraph 7, admitted that it was in violation 
of employee rights but asserted 
that the rule was rescinded by 
memoranda notices to employees from Lee dated April 17, 
1996, as follows: 
 In a memorandum dated November 1, 1995, I advised 
you that employee salaries are confidential and not to be 

discussed with other employees. 
It has recently come to my attention that it is within 
your rights to discuss salary 
issues with other employees.  
Please disregard the above mentioned memorandum in-
structing you not to discuss salaries. 
I stand corrected and apologize for any inconvenience 
caused by my error. 
 With respect to Cuatto, Respondent admitted the following: 
 On December 7, 1995, Jeffrey Cuatto™s pay raise was revoked 

and he was reprimanded [for violation of the above rule].  On 
April 17, 1996, Laura Lee sent a memorandum to Mr. Cuatto 
which apologized for her error and increased his salary 
$.25/hour retroactive to January
 1, 1996.  The warning issued 
December 7 was stricken from 
his file, making Mr. Cuatto 

whole.  The remaining issues were those concerning the December 7 
rescission of a promised pay raise of 25 cents per hour to Tho-
mas, or at least the promise to consider granting him such pay 
raise, in addition to a recently 
granted performance review raise 
of 25 cents per hour.  It is undisputed that Thomas and Cuatto 
had discussed their identical 
wage rates and performance re-view raises for 1996.  Lee had become aware of such discus-
sion when so informed by Thomas by letter of December 3 and 

in a telephone conversation with
 Lee on December 4.  The promise to Thomas occurred during that conversation allegedly, 
according to the General Counsel, to satisfy Thomas™ complaint 
that he ought to be pa
id more than Cuatto. 
The Respondent argues that it 
did not discriminatorily re-
scind a promise to give or to consider an additional pay raise to 
Thomas, which promise was made 
to him after violation of the 
unlawful rule because of that ve
ry violation.  The Respondent 
cogently argued that had it maintained any animus toward 

Thomas because of the violation of the unlawful rule, it never 
would have promised him an add
itional raise in the first place. 
The trial of this issue was held before me at Boston, Massa-
chusetts, on December 3, 1996.  Opportunity was given for the 
 NILES COMPANY 413parties to introduce relevant testimony and documentary evi-
dence.  Because of illness, Lee did not comply with the General 
Counsel™s subpoena to appear an
d testify.  The Respondent did 
not serve a subpoena upon her but relied upon the General 
Counsel to produce her.  Because there was no immediate fore-
seeability of her recovery to enable her to testify, the parties 
stipulated into evidence as a respondent exhibit her pretrial 
affidavit in lieu of testimony for the Respondent.  The General 
Counsel rested without her testimony.  The parties argued 
orally. 
After the hearing on December 13, 1996, the General Coun-
sel filed a motion to withdraw complaint paragraph 9(a) regard-

ing the alleged revocation of T
homas™ promised pay raise but 
reaffirmed its oral argument that Thomas was denied an addi-
tional pay raise as a consequenc
e of the unlawful denial of a 
pay raise to Cuatto.  The motion is granted and received as 

General Counsel™s Exhibit 1-J.  The General Counsel argues 
that when the Respondent reinstated the Cuatto pay raise, it 
ought to have also reinstated th
e promised additional pay raise 
to Thomas in order to properly 
effectuate a full and complete 
status quo ante remedy.  Thus, th
e issue is not one of alleged 
discrimination but rather that of
 appropriate remedy with re-
spect to Thomas.  According to the General Counsel, the Re-spondent had committed itself to maintain a disparity of pay 

between Thomas and Cuatto, to the advantage of Thomas of 25 
cents per hour. 
It should be noted that the transc
ript and exhibits in this case 
were not received in the office of the Division of Judges until 
February 5, 1997, because of an apparent misdirection in the 
agency in-house delivery system. 
On the entire record in this case, including my evaluation of 
the demeanor of witnesses, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 At all material times, Respondent, a corporation, with a place 
of business in Boston, Massachus
etts (the Respondent™s Boston 
offices), has been engaged in 
the management and rental of 
residential housing, including
 a complex known as Windsor 
Place Condominiums.  Annually, the Respondent, in conduct-
ing these business operations, derives gross revenues in excess of $500,000 and purchases and receives at its Boston offices 

goods valued in excess of $5000 
directly from 
points outside the Commonwealth of Massachusetts, and from other enter-
prises within the Commonwealth
 of Massachusetts which re-
ceived the goods directly from points outside the Common-
wealth of Massachusetts. 
It is admitted, and I find, that at all material times, the Re-
spondent has been an employer engaged in commerce within 

the meaning of Section 2(2), (6), and (7) of the Act. 
Facts 
In November, Manager Lee met 
with employees of the Win-
dsor Place Condominiums complex to discuss their perform-
ance reviews.
1  One of the employees was Thomas who is also 
a full-time student.  His duties for the Respondent were that of 
a front-desk concierge in the lobby of the condominium.  Tho-
mas was given a 25-centŒper hour raise at this November 1995 
                                                          
                                                           
1 The November 1, 1995 memoranda to employees from Lee notified 
them of the impending reviews and 
contained the restriction upon mu-
tual employee pay discussions. 
review; effective as of January 
1, 1996, which raised his pay to 
$9.75 per hour.  He was told that 
this was in consequence of his 
satisfactory work performance.  Se
veral days later, he and co-
worker Cuatto discussed their 
equal wages, including equal 
performance review raises.  Thomas was perturbed because 
Cuatto, his friend, had less seniority. 
On about December 3, 1995, Thomas served a letter upon 
Lee wherein he complained about the equality of pay with 
Cuatto and, in so doing, disclose
d their concerted conversation.  
The next morning, Lee telephone
d Thomas.  He reiterated his 
complaint.  According to Thomas™ testimony, Lee said that 
ﬁone of the reasonsﬂ for the equality of pay was that a different 
budget was in place at the time of Cuatto™s hiring.  Lee™s affi-
davit, not explicitly contradicted
 by Thomas, indicates that she 
also pointed out that Thomas received more benefits than 

Cuatto and that Cuatto had greater work experience. 
According to Thomas, Lee pr
omised him a 25-cent hourly 
raise on condition he not tell other employees of it.  He agreed 
and departed and complied.  Lee™s affidavit states:  ﬁI told Mr. 
Thomas that I would consider 
his request for an additional 
hourly wage increase . . . I believe that the figure of 25 cents 
per hour may have been mentioned.
ﬂ  Her affidavit is silent as 
to the nondiscussion request but does not preclude it, as she 
admittedly authored a December 7, 1995 memorandum to 
Cuatto rescinding his raise because he had violated the preexist-
ing restriction upon concerted employee pay discussions, which 
Respondent now admitted was unlawful.  On the same date, she 
advised Thomas by separate me
morandum that in response to 
his December 3 letter and their conversation of December 4, 
she had decided to keep his raise limited to the 25-cent level he 
had been granted and no more as fair enough compensation for 
his level of performance.  In the first paragraph, she prefaced 
that condition with the comment 
that she did not make a prac-
tice of comparing salaries but 
rather made adjustments upon 
individual reviews.
2 It is the fourth paragraph of Lee™s December 7 letter upon 
which the General Counsel™s remedial theory is premised.  That 

paragraph stated: 
 Although it is inappropriate to
 disclose another employees 
[sic] salary, I have thought about your position and made ad-
justments so that your salary reflects your contributions and 
loyalty over the past year and a half in contrast to the salaries 
of other Concierge Staff members who have not been here as 
long or contributed as much. 
 The General Counsel argues th
at based upon that paragraph 
as evidence, Respondent committed itself to a disparity of pay 

between Thomas and Cuatto to the 25-cent hourly advantage of 
Thomas.  The General Counsel™s position is that the ﬁadjust-
mentsﬂ made by Lee to accomp
lish that disparity was the un-
lawful revocation of Cuatto™s pay raise. 
The final paragraph of Lee™s December 7 memorandum or-
dered him to ﬁunder no circumstancesﬂ engage in concerted 
discussions of pay with other empl
oyees.  Neither in that letter 
nor in the November pay pe
rformance review memorandum, 
which referenced the concerted employee pay discussion, did 
Lee explicitly set forth what 
sanction would be imposed for 
violation of the policy.  However, in the December 7 memo-
 2 Sheehan testified that Respondent™s
 pay policies are not predicated 
on seniority nor parity of pay per se
niority.  He testified that the con-
sideration for an additional 25 cents for Thomas was motivated by 
courtesy and not fairness of treatment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414randum to Cuatto, she threatened him with termination if he 
violated the rule again. 
Analysis 
The Respondent admits that th
e restrictive policy which pro-
hibited employee mutual discourse of their compensation was 
an unlawful interference with employee concerted protected 
authority.  Indeed it was.  See, for example, 
Automotive Screw 
Products, 306 NLRB 1072 (1992); 
Triana Industries, 245 
NLRB 1258 (1979); and 
Guardian Industries Corp., 319 
NLRB 542, 549 (1995).  Accordingly, I find that the Respon-

dent violated Section 8(a)(1) by revoking Cuatto™s pay raise 
because he concertedly discussed pay compensation with Tho-
mas, and by threatening Cuatto with discharge for any future 
similar concerted activity as alleged in the complaint. 
With respect to the remedial order, the General Counsel ar-
gues that it should extend to Thom
as a restoration of the status 
quo ante, i.e., a 25-cent hourly pay disparity to his advantage.  

The General Counsel concedes that the revocation of his prom-
ised second 25-cent raise was not discriminatorily motivated.  
He argues, however, that by the fourth paragraph of the De-
cember 7 letter, Respondent committed itself to an advanta-
geous pay disparity to Thomas
 and accomplished it by the un-
lawful revocation of Cuatto™s rais
e.  Thus, he argues, had it not 
been for the unfair labor practi
ce against Cuatto
, Thomas would have received the additional raise. 
I conclude that the General 
Counsel™s conclusion is based 
upon speculation.  The evidence is insufficient for me to con-
clude that Thomas would have 
necessarily received the prom-
ised additional raise had Cuatto™s raise not been revoked.  The 
December memorandum first advised Thomas that the Respon-
dent had decided that he had reached his maximum worth in 
pay and benefits and was not entitled to the additional raise.  As 
a sop, Thomas was told he achieved the disparity of pay be-
tween himself and Cuatto by way 
of the unlawful ﬁadjustment.ﬂ  
There is nothing in that memorandum, read as a whole, upon 

which I am able to conclude that Respondent made an irrevo-
cable commitment to the 25-cent 
disparity in pay between the 
two employees.  Rather, it can 
equally be concluded that Re-
spondent decided that it was agreeable to a disparity but only if 
it did not result in any a
dditional raise to Thomas. The memorandum did not advise Thomas that he was not re-
ceiving an additional 25-cent raise because Cuatto™s raise had 
been rescinded, and thus dispar
ity had been achieved.  Rather, 
the letter advised him that the Respondent would not grant him 
an additional raise because it believed Thomas had reached the 
maximum pay warranted for 
his level of performance. 
The Respondent may have decide
d to punish Cuatto solely because of his concerted protected activity and utilized the 
revocation as a punishment.  Indeed, that is the theory of the 
complaint.  Had the Respondent revoked Cuatto™s raise pursu-
ant solely to the commitment to disparity, then it would not 
have acted unlawfully.  Howeve
r, I conclude that its prime 
motive was unlawful punishment of Cuatto. 
Lee, the December 7 memora
ndum author, suggested to Thomas in paragraph 4 that the 
ﬁadjustments,ﬂ i.e., Cuatto™s 
pay revocation, were made for the purpose of achieving pay 

disparity.  The proofs demonstrate that the motivation was not 
pay disparity, but unlawful punishment. 
Absent any other testimonial evidence, I cannot conclude 
that the General Counsel has adduced sufficient evidence upon 
which to conclude that the Respondent had irrevocably com-
mitted itself to a pay disparity between Thomas and Cuatto.  I 
conclude that paragraph 4 desc
ribed purpose of the adjustments can equally be interpreted, in the context of the record in this 

case, to constitute nothing more than a disingenuous after-
thought sop to Thomas.  Absent evidence and even an allega-
tion of discriminatory abandonm
ent of the alleged commitment 
to a 25-cent pay disparity advant
age to Thomas or a promised 
second raise, I cannot conclude 
that the remedial order should 
extend to him because I cannot find that he would have neces-

sarily received the promised add
itional raise had it not been for 
the unlawful revocation of Cuatto™s raise. 
CONCLUSIONS OF 
LAW 1.  As found above, the Respondent is an employer engaged 
in commerce within he meaning of Section 2(6) and (7) of the 
Act. 
2.  As found above, the Respondent violated Section 8(a)(1) 
of the Act as alleged in the complaint as amended. 
3.  The foregoing unfair labor practices affect commerce 
within the meaning of the Act. 
THE REMEDY  Having found that the Respondent engaged in unfair labor 
practices in violation of Section 8(a)(1) of the Act, I recom-
mend that it be ordered to cease 
and desist therefrom and take 
certain affirmative action designed to effectuate the purposes of 
the Act. 
Inasmuch as it has been stipulat
ed that as of April 17, 1996, 
the Respondent has rescinded the revocation of Jeff Cuatto™s 
January 1, 1996 pay raise and 
has made him whole retroac-
tively from that date to Januar
y 1, 1996, I find a backpay order 
unnecessary, and I conclude that any interest due would be too 
minimal to warrant compliance policing time and expense. 
Inasmuch as the Respondent has formally, by memorandum 
sent to each employee, apologetically rescinded its unlawful 
November 1995 no-concerted empl
oyee pay discussion memo-
randum, I find it unnecessary to order it to rescind that unlawful 
memorandum. However, because a significant interference with employee 
Section 7 rights were involved, 
I find that a formal notice post-
ing under Board auspices is warranted. 
[Recommended Order omitted from publication.] 
  